946 F.2d 127
292 U.S.App.D.C. 37
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Carlos TORRUELLA, a/k/a Carlos Torrvella, Appellant.
No. 90-3192.
United States Court of Appeals, District of Columbia Circuit.
Oct. 25, 1991.

Before MIKVA, Chief Judge, and STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.   The arguments have been accorded full consideration by the court and occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).


2
The claim of ineffective assistance is difficult to sustain, and Torruella does not sustain it here.   Even assuming that the trial counsel's failure to object to Officer Zattau's testimony made his representation deficient, there is not a "reasonable probability that, absent the errors, the factfinder would have had a reasonable doubt respecting guilt."   Strickland v. Washington, 466 U.S. 668, 687 and 695 (1984).   The counsel's questions to defense witnesses and closing argument to the jury, furthermore, fell within "the wide range of reasonable professional assistance...."   Id. at 689.


3
ORDERED and ADJUDGED that appellant's conviction be affirmed.


4
The Clerk is directed to withhold issuance of the mandate until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.